EXHIBIT32 CERTIFICATION PURSUANT TO SECTION906 of the SARBANES-OXLEY ACT The following statement is provided by the undersigned to accompany the Annual Report on Form10-K for the fiscal year ended June30, 2007 pursuant to Section906 of the Sarbanes-Oxley Act of 2002 (18U.S.C. 1350)and shall not be deemed filed or deemed incorporated by reference into any filing pursuant to any provision of the Securities Exchange Act of 1934 or any other securities law. Each of the undersigned certifies that the foregoing Annual Report on Form10-K fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and that the information contained in this Form10-K fairly presents, in all material respects, the financial condition and results of operations of DeVry Inc. for the periods reflected therein. August 24, 2007 /s/Richard M. Gunst Senior Vice President and Chief Financial Officer /s/Daniel M. Hamburger Chief Executive Officer
